Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 1 of 19 PagelD 824
PILED

cherce [4 PM [: [4

+
{

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF
FLORIDA
SANDRA K. DRESSLER,
Plaintiff, Case No. 2:18-CV-311-RTM-99CM

-\-

U.S. DEPARTMENT OF EDUCATION;
BETSY DEVOS, in her official capacity

As Secretary of the U.S. Department of Education;
FLORIDA DEPARTMENT OF EDUCATION;
NAVIENT CORPORATION; NAVIENT
SOLUTIONS, INC.; EDUCATION CREDIT
MANAGEMENT CORPORATION; PIONEER
CREDIT RECOVERY, INC.; EQUIFAX, INC.;
EQUIFAX INFORMATION SERVICES, LLC.;
and Does 1-10,

Defendants.

PLAINTIFF’S OPPOSITION TO DEFENDANT ECMC’S MOTION TO DISMISS
PLAINTIFF’S THIRD AMENDED COMPLAINT

Plaintiff, Sandra K. Dressler, herein makes her opposition to motion to dismiss

complaint filed in this case by counsel for Defendant ECMC.

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 1 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 2 of 19 PagelD 825

|. INTRODUCTION AND BACKGROUND

 

Plaintiff identified several particular violations committed by Defendant ECMC.

1. Defendant ECMC reported inaccurate derogatory information about Plaintiff to one
ormore consumer reporting agencies;

2. Defendants ECMC made unauthorized calls to Plaintiff's cellular telephone.;

3. ECMC otherwise violated §1692e by sending out the collection letters complained
of, which were false, deceptive or misleading;

4. ECMC failed to properly and legally validate the alleged debt identified as account
number XXXX55572, so that plaintiff could sufficiently dispute the allegations;

5. On or about July 1, 2017, Plaintiff send Defendant ECMC a Notice of Dispute
demanding validation of an alleged account with Defendant DOE. Certified Mail
Number :

6. On or about August 28, 2017, Plaintiff send Defendant ECMC a Notice of Dispute
demanding validation of an alleged account with Defendant FDE.;

7. Defendant ECMC reported inaccurate derogatory information about Plaintiff to one
or more consumer reporting agencies. ;

8. Defendant ECMC made unauthorized calls to Plaintiff's cellular telephone in

violation of 47 U.S.C. §227(b)(1)(A).

9. Plaintiffs Exhibits did not contradict her allegations that ECMC violated the FCRA
and FDCPA.

10.ECMC is subject to the FDCPA as a debt collector.

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 2 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 3 of 19 PagelD 826

11. There is no exception for those acting as a bona fide fiduciary, and there is no bar

of Plaintiffs FDCPA claims.

12. Plaintiff did adequately make plausible allegations that ECMC is a debt collector

and subject to the FDCPA.
13. There is no exemption from the TCPA violations.

14. Plaintiff's TAC complies with the minimum pleading requirements for a pro se

party.

A. FFELP-Promissory Note

15. Central to Plaintiff's complaint is in the fact that Defendants violated federal

statutes. ECMC has not produced the original Promissory Note.

16. None of the Defendants have provided proof and evidence that any of them
loaned Plaintiff any money. There is only a Promissory Note, in which Plaintiff
provided in order to fund the alleged account. None of the Defendants, nor the
United States have proved any loss. If there is any guarantee, it is in the value of
the Promissory Note, and not in anything that the Defendants and United States

provided.

17.Once Plaintiff made demand that Defendants not call her, the federal statute
makes it a violation to ignore the demand. Defendants ignored the demand and

made calls to Plaintiff.

B. Guaranty Agencies and The Higher Education Act

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 3 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 4 of 19 PagelD 827

18.In Rowe v. ECMC., 730 F.Supp.2d., 1285 (D.Or. 2010) the district court granted
ECMC’s motion to dismiss, holding that ECMC was a “guaranty agency” under the
federal HEA, and that its collection activities were “incidental to a bona fide
fiduciary obligation” within the meaning to the FDCPA. However, on appeal the
Ninth Circuit reversed. See Rowe v. ECMC, #07-35046, (9th Cir. 2009). Cf.
Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1263 (9th Cir. 1996).
ECMC is subject to the FDCPA because debt collection is central to its obligation

to FDE.

ll. ARGUMENT

A. LEGAL STANDARD
“Statements of counsel in their briefs or argument while enlightening to the
Court are not sufficient for purposes of granting a motion to dismiss or
summary judgment.” Trinsey v. Pagliaro, 229 F.Supp. 647 (E.D.Pa. 1964).
Motions to Dismiss are not favored and are granted only when it appears to a
certainty that no set of facts could be proven at trial which would entitle plaintiff
to any relief. Currier v. Doran, — F.3d --- (10th Cir. 2001), citing Conley v.
Gibson, 355 U.S. 41, 45-46 (1957); Dann v. Studebaker-Packard Corp., 288
F.2d 201 (6th Cir. 1961).
The Supreme Court in Bell Atlantic Corp. v. Twombly, 550 U. S. 544 (2007),
reiterated that a motion to dismiss for failure to state a claim cannot be granted
merely because the factual allegations are not believed. Instead, the factual
allegations must be taken as true when evaluating a motion to dismiss. More
pointedly, a plaintiff that has a “well-pleaded complaint may proceed even if it

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 4 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 5 of 19 PagelD 828

strikes a savvy judge that actual proof of the facts alleged is improbable, and
‘that recovery is very remote and unlikely.” That said, and although embracing
Conley’s “no set of facts” standard, Twombly found that it is not up to the judge
to turn a frivolous claim into a substantial one by imagining facts that are not
present in the complaint. See Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct.
1683, 40 L.Ed.2d 90 (1974).
“a complaint should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief." Conley v. Gibson, 355 U.S.,
41, 45-46, 78 S.Ct. 99.
"it is virtually impossible logically to distinguish among ‘ultimate facts,’
‘evidence,’ and ‘conclusions.’ Essentially any allegation in a pleading must
be an assertion that certain occurrences took place. The pleading
spectrum, passing from evidence through ultimate facts to conclusions, is
largely a continuum varying only in the degree of particularity with which the
occurrences are described.” Weinstein & Distler, Comments on Procedural
Reform: Drafting Pleading Rules, 57 Colum. L.Rev. 518, 520-521 (1957).
See also Cook, Statements of Fact in Pleading Under the Codes, 21 Colum.
L.Rev. 416, 417 (1921) ("[T]here is no logical distinction between statements
which are grouped by the courts under the phrases ‘statements of fact’ and

att

‘conclusions of law"). Rule 8 was directly responsive to this difficulty. Its
drafters intentionally avoided any reference to "facts" or "evidence" or
“conclusions.” See 5 C. Wright & A. Miller, Federal Practice and Procedure §
1216, p. 207 (3d ed.2004) ("The substitution of ‘claim showing that the pleader
is entitled to relief for the code formulation of the facts’ constituting a ‘cause of

action’ was intended to avoid the distinctions drawn under the codes among

‘evidentiary facts,’ ‘ultimate facts,’ and ‘conclusions’ ...").

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 5 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 6 of 19 PagelD 829

"When a federal court reviews the sufficiency of a complaint, before the
reception of any evidence either by affidavit or admissions, its task is
necessarily a limited one. The issue is not whether a plaintiff will ultimately
prevail but whether the claimant is entitled to offer evidence to support the
claims. Indeed it may appear on the face of the pleadings that a recovery is
very remote and unlikely but that is not the test." id., Scheuer v. Rhodes, 416
U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974) (emphasis added).
Under the relaxed pleading standards of the Federal Rules, the idea was not to
keep litigants out of court but rather to keep them in. The merits of a claim
would be sorted out during a flexible pretrial process and, as appropriate,
through the crucible of trial. See Swierkiewiczv. Sorema N.A., 534 U.S., 506,
514, 122 S.Ct. 992 (2002) ("The liberal notice pleading of Rule 8(a) is the
starting point of a simplified pleading system, which was adopted to focus
litigation on the merits of a claim”). Charles E. Clark, the "principal draftsman”
of the Federal Rules, put it thus:
"Experience has shown ... that we cannot expect the proof of the case to be
made through the pleadings, and that such proof is really not their function.
We can expect a general statement distinguishing the case from all others,
so that the manner and form of trial and remedy expected are clear, and so
that a permanent judgment will result." The New Federal Rules of Civil
Procedure: The Last Phase — Underlying Philosophy Embodied in Some
of the Basic Provisions of the New Procedure, 23 A.B.A.J. 976, 977 (1937).
In Leimer v. State Mut. Life Assurance Co. of Worcester, Mass., 108 F.2d 302
(C.A.8 1940), the court viewed the Federal Rules — specifically Rules 8(a)(2),
12(b)(6), 12(e) (motion for a more definite statement), and 56 (motion for
summary judgment) — as reinforcing the notion that "there is no justification for

dismissing a complaint for insufficiency of statement, except where it appears

to a certainty that the plaintiff would be entitled to no relief under any state of

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 6 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 7 of 19 PagelD 830

facts which could be proved in support of the claim." 108 F.2d, at 306. The
court refuted in the strongest terms any suggestion that the unlikelihood of
recovery should determine the fate of a complaint: "No matter how improbable
it may be that she can prove her claim, she is entitled to an opportunity to
make the attempt, and is not required to accept as final a determination of her
rights based upon inferences drawn in favor of the defendant from her
amended complaint.” /bid.

In order to prevail on a motion to dismiss, the moving party must satisfy three
prerequisites. "First, there may be no question of fact which might allow the
defense to succeed.... Second, there may be no substantial question of law, a
resolution of which could allow the defense to succeed.... Third, plaintiff must
show that it is prejudiced by the inclusion of the defense." County Vanilines Inc.
v. Experian Info. Solutions, Inc., 205 F.R.D. 148, 153 (U.S.D.C. S.D. N.Y.
2002); Estee Lauder, Inc., 189 F.R.D. at 271-72.

Defendant ECMC here has failed to meet these 3 prerequisites.

First: It has yet to be determined if the defenses will succeed. There are
questions of fact pending, as discovery may show.

Second: There are substantial questions of law, i.e. whether Plaintiff has a
private right of action under Section 1681s-2(b). Does the Fair Credit
Reporting Act apply to ECMC? Does the Fair Debt Collection Practices Act
apply to ECMC? Does the FDE have the ability to enforce a fraudulent
agreement? Does 15 U.S.C. 1692 seq. prohibit a debt collector from collection

action if it has not properly validated the alleged debt? Etc. “Fraud vitiates the

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 7 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 8 of 19 PagelD 831

most solemn Contracts, documents and even judgments” U.S. v.
Throckmorton, 98 US 61, 65 (1878)

Third: Plaintiff will be prejudiced by the defenses, as the defenses relate to
credit, loans and the collection process in enforcing an alleged agreement or
contract, and proper reporting of debt with credit reporting agencies. Plaintiff is
prejudiced because there are derogatory remarks, or the lack of required

remarks, reported on Plaintiff's credit report.

When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must
accept the material facts alleged in the complaint as true, draw all reasonable
inferences in favor of the plaintiffs, and decide whether it is plausible that
plaintiffs have a valid claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678-79
(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Leeds v.
Meliz, 85 F.3d 51, 53 (2d Cir. 1996); Ward v Hudnall, 366 F.2d 247 (5th Cir.
1966). Furthermore, the complaint is sufficient if it shows that plaintiff is entitled
to any relief, regardless of whether it alleged the proper theory of the case.
Janke Construction Co. v. Vulcan Materials Co., 527 F.2d 772 (7th Cir. 1974). If
admitted and taken as true, the allegations of the complaint do state a claim

upon which relief can be granted.

Plaintiff has complied with the Rules
Plaintiff has amply provided her claims discretely and succinctly in her

Statement of Claim, Allegations, and Cause of Action.

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 8 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 9 of 19 PagelD 832

Plaintiff does not have any “shotgun pleadings”. It may seem this way to
Defendant in light of the fact that there are numerous violations. This is not a

reason to dismiss Plaintiff's complaint.

Plaintiffs Exhibits do not contradict her claims. Her claim is that ECMC failed to
properly and lawfully validate the alleged debt. She does not claim that ECMC

failed to send response to her demands.

The “Additional Information” shown on Plaintiff's Exhibit G is in reference to
what Equifax reported; not what ECMC reported. Equifax received a notice of

dispute from Plaintiff; Equifax shows this on its report.

Plaintiff supports her Count 2 claim by stating that ECMC failed to perform a
reasonable reinvestigation because a reasonable reinvestigation shows that
Plaintiff disputed the alleged debt; and that the alleged debt is zero and
unsupported by the creditor's claim. Count 2 does not reference or incorporate
any of the factual allegations asserted in Paragraphs 12-33 because the judge

ordered Plaintiff to not make such reference.

Plaintiff does not plead a cause of action under subsection 1691s-2(a). She

only references it in prelude to her claim under subsection 1691s-2(b).

B. FCRA Claims
Plaintiff brought Count 2 against ECMC pursuant to 15 U.S.C. § 1681s—2(b)(1)
which requires a furnisher of information to conduct an investigation when the

furnisher receives a notice of dispute from a CRA in accordance with the

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 9 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 10 of 19 PagelD 833

provisions of Section 611(a)(2) of the FCRA. In its article, the FTC stated that
“If a consumer notifies a furnisher, at an address specified by the furnisher for
such notices, that specific information is inaccurate, and the information is, in
fact, inaccurate, the furnisher must thereafter report the correct information to
CRAs. Section 623(a)(1)(B).”! Section 623(a)(3) of the FCRA concerns the
reporting of information to consumer reporting agencies once the consumer
has notified the furnisher that information is disputed. That section states that
when a consumer disputes the completeness or accuracy of any information
furnished to a consumer reporting agency, the information in question may not
then be furnished without notice that it is disputed by the consumer. That
provision addresses the furnisher's obligation only when the furnisher
continues to report disputed information. The statute is silent on the matter of
the furnisher ceasing to report information while it is investigating the dispute.
It is thus the opinion of the Commission staff that a furnisher temporarily
ceases to report disputed information while it investigates the matter, and then
either (1) corrects the information if its investigation results in agreement with
the consumer or (2) reports the item as disputed by the consumer where that
is the result of the investigation, would comply with Section 623(a).? Plaintiff
has not alleged that ECMC is a CRA. Under section 623(a)(3), after receiving
a notice of dispute from a consumer, Furnishers are required to meet a

disclosure requirement by providing a notice of dispute to the CRAs within a

 

1 https:/Avww.consumer. ftc.gov/articles/pdf-0092-notice-to-furnishers. pdf
2 https:/Awww.ftc.qov/policy/advisory-opinions/advisory-opinion-harvey-12-23-97

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 10 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 11 of 19 PagelD 834

timely manner. However, ECMC failed to meet this condition of disclosure by
not placing a “notice of dispute” on Plaintiff's alleged account within the (30)

day time period.

Regardless of the results of its investigation, the furnisher must report back to
any CRA that notified it of the dispute. See Rambarran v. Bank of America,
N.A., 609 F. Supp. 2d 1253, 1257 (S.D. Fla. 2009) (citing 15 U.S.C. § 1681s—
2(b)(1)(C)). “If the investigation results in a finding that [the furnisher] provided
incomplete or inaccurate information to the CRA, then it must report the
results of its investigation to all other CRAs that received such incomplete or

inaccurate information.” Id. (citing 15 U.S.C. § 1681s—2(b)(1)(D)).

Even though 15 U.S.C. §1681s-2a (8)(E) contains no private right of action,
furnishers must comply with the statute, which states in relevant part:

(E) Duty of person after receiving notice of dispute After receiving a
notice of dispute from a consumer pursuant to subparagraph (D), the
person that provided the information in dispute to a consumer reporting
agency shall—

{i) conduct an investigation with respect to the disputed information;
(ii) review all relevant information provided by the consumer with the notice;

(iii) complete such person’s investigation of the dispute and report the
results of the investigation to the consumer before the expiration of the
period under section_1681i(a)(1) of this title within which a consumer
reporting agency would be required to complete its action if the consumer
had elected to dispute the information under that section; and

(iv) if the investigation finds that the information reported was inaccurate,
promptly notify each consumer reporting agency to which the person
furnished the inaccurate information of that determination and provide to
the agency any correction to that information that is necessary to make the
information provided by the person accurate.

and (D) states:

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 11 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 12 of 19 PagelID 835

(D)Submitting a notice of dispute A consumer who seeks to dispute the

accuracy of information shall provide a dispute notice directly to such

person at the address specified by the person for such notices that—

(i) identifies the specific information that is being disputed;

(ii) explains the basis for the dispute; and

(iii) includes all supporting documentation required by the furnisher to

substantiate the basis of the dispute.

Notice of Dispute - Private Right of Action

In Plaintiffs TAC, page 7, paragraphs 12 and 14, she shows that she made the
allegation that she sent ECMC a Notice of Dispute. Plaintiff also alleges that
her credit reports, in reflecting the results of an investigation, the CRAs had in
deed notified ECMC of the results of that investigation.
Plaintiff has not made a claim under 15 U.S.C. 1681s-2(a)(3).
Plaintiff's claims against ECMC are in the nature of furnishers of information.
i.e Section 623(a)(1)(B), 623(b)(1) and 611(a)(2). Claims are also in the nature
of debt collector. i.e. 15 U.S.C. §1692e(8). Claims are also in the nature of 47
U.S.C. §227(b).
15 U.S.C. §1681n and §16810, create a private right of action for consumers to
bring against violators of any provision of the FCRA with regard to their credit.
Gorman v. Walpoff & Abramson, 584 F.3d 1147, 1154 (9th Cir. 2009) In
DiMezza v. First USA Bank, Inc., 103 F.Supp.2d 1296, 1300 (D.N.M. 2000) the
Court confirmed that “...the plain language of [15 U.S.C. §1681n and §16810]
provide a private right of action for a consumer against furnishers of

information who have wilfully or negligently fail to perform their duties upon

notice of a dispute...there is a private right of action for consumers to enforce

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 12 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 13 of 19 PagelD 836

the investigation and reporting duties imposed on furnishers of information.” Id.
1300. Consequently, a consumer possesses a private right of action against a
furnisher of information for damages for violation of its § 1681s-2(b)
reinvestigation duties.

Finally, in Gorman, supra, the Ninth Circuit held that the FCRA does not
preempt state law, nor its private enforcement provisions, finding “the likely
purpose of the express exclusion was precisely to permit private enforcement
of these provisions.” Following the original Gorman decision, California's
Second District Court of Appeal in Sanai v. Saltz also rejected Liceaga and
followed Gorman.

Aconsumer has a private right of action to claim violations under 15 U.S.C.
1681s-2(b) when alleging that she contacted a CRA to notify them of the
dispute, the CRA determined the claim was viable, the CRA contacted the
furnisher of the inaccurate credit report, and that the furnisher failed to take
remedial measures outlined in the statute. The CRAs contacted ECMC

(furnisher), and ECMC failed to take remedial measures.

Dispute from a Consumer Reporting Agency
The September 21, 2017 Equifax credit report shows that Equifax contacted
ECMC regarding the dispute. This evidence will be provided during the
disclosure and discovery process.
Section 623(b)(1) of the FCRA requires furnishers of information to conduct an

investigation when the furnisher receives a notice of dispute from a CRA in

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 13 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 14 of 19 PagelD 837

accordance with the provisions of Section 611(a)(2) of the FCRA, 15 U.S.C.
§1681i(a)(2). Furnishers are required, under the Fair Credit Reporting Act, to
conduct the investigation and notify the consumer of the results within 30 days
of the request. See Section 623a(8)(E). Defendant's response was inadequate
to comply with this requirement.

Section 623(a)(3) of the FCRA concerns the reporting of information to
consumer reporting agencies once the consumer has notified the furnisher that
information is disputed. That section states that wnen a consumer disputes the
completeness or accuracy of any information furnished to a consumer
reporting agency, the information in question may not then be furnished without
notice that it is disputed by the consumer. That provision addresses the
furnisher's obligation only when the furnisher continues to report disputed
information. The statute is silent on the matter of the furnisher ceasing to report
information while it is investigating the dispute. It is thus the opinion of the
Commission staff that a furnisher temporarily ceases to report disputed
information while it investigates the matter, and then either (1) corrects the
information if its investigation results in agreement with the consumer or (2)
reports the item as disputed by the consumer where that is the result of the
investigation, would comply with Section 623(a).*

Under section 623(a)(3), after receiving a notice of dispute from a consumer,
Furnishers are required to meet a disclosure requirement by providing a notice

of dispute to the CRAs within a timely manner. However, ECMC failed to meet

 

3 https://www.ftc.gov/policy/advisory-opinions/advisory-opinion-harvey-12-23-97
OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 14 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 15 of 19 PagelD 838

this condition of disclosure by not placing a “notice of dispute” on Plaintiff's

account within the (30) day time period.

C. FDCPA Counts 3 and 4 Claims
1. ECMC is a Debt Collector
Guaranty Agencies are sometime not exempt.
The factual underlying allegation that ECMC is a debt collector is a nationally
known fact.4
Yes, it is fundamental that the FDCPA applies only to debt collectors, which
ECMC is one. NAVIENT is the servicer, not ECMC.

“We hold that USA Funds is subject to the FDCPA. The FDCPA proscribes
abusive collection practices by ‘any person who regularly collects or
attempts to collect, directly or indirectly, debts owed or due or asserted to
be owed or due another.’ The FDCPA does not provide an exemption for
guaranty agencies that acquire a student loan after default in order to
pursue its collection.”

Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1262 (9th
Cir.1996)

“We hold that while a ‘guaranty agency’ owes a fiduciary obligation to the
DOE under the HEA, the collection activity alleged in this case was not
‘incidental to’ that obligation within the meaning of the FDCPA because the
defendant acted solely as a collection agent.”

ROWE v. EDUCATIONAL CREDIT MANAGEMENT CORP., 730
F.Supp.2d., 1285 (D.Or. 2010)

2. ECMC does not fall within the exception
ECMC contracts with the Florida Department of Education (FDE) to collect on

its defaulted student loans. This qualifies ECMC as a debt collector because it

 

4 https://en. wikipedia. org/wiki/Educational Credit Management_Corporation

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 15 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 16 of 19 PagelID 839

is a person “who regularly collects or attempts to collect, directly or indirectly,
debts owed or due or asserted to be owed or due another.” See Brannan,
supra. |

ECMC does not fall within the “bona fide fiduciary” exception under 15 U.S.C.

1692a(6)(F)(i).

3. Plausible allegation - Failure to Describe

Student loans are consumer debts, which Plaintiff adequately plead in her
complaint.

Plaintiff has plead sufficiently in her complaint that ECMC is a debt collector.
The allegations are clear in that Plaintiff claims that ECMC has made attempts
to collect on the alleged debt by making unauthorized phone calls to Plaintiff

and reported derogatory information on Plaintiff's credit report.

D. TCPA Counts 7 and 8 Claims
Plaintiff contends that she does not owe any money to the United States, nor is
any money guaranteed by the United States that would be owed by Plaintiff.
Plaintiff obtained call log from Verizon and will provide during disclosure and
discovery proceedings. The recorded calls show the time, date and nature of
all calls. Plaintiff made factual allegations in her complaint that can be plausibly
determined. i.e the recording is clearly automated.
Regarding the FFELP (and the Budget Act), see Plaintiff's argument above.

E. Standing for Injunctive Relief

The failure to report adequately, and making unauthorized calls, is more than

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 16 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 17 of 19 PagelD 840

speculative. The injuries can be redressed in favor of Plaintiff since there is a

strict liability law protecting consumers’ rights. Plaintiff sent ECMC a demand in

writing to stop calling her. ECMC failed to comply. Injunctive Relief has been

requested in other cases similar to the present case. Cf. Minner v. Equifax,

Inc., USDC, Northern District of California, 3:16-cv-05696 & 4:16-cv-05690,

which have been filed by an attorney. There is real and immediate threat of

injury in that Plaintiff's credit is damaged, and she cannot obtain loans or

credit, or qualify for leases/rentals. This is not speculative. Unauthorized phone

calls have been document and detailed in her Verizon call log.

Leave to Amend
It is standard practice for a court to grant leave to amend if there is the possibility

to cure any defects in the complaint or pleading. Here, it would not be futile to grant
leave to amend. It seems that ECMC’s claims revolve around some magical legalese

that Plaintiff has failed to plead, which can be cured on amendment.

lil, CONCLUSION

Plaintiff requests that this Court deny ECMC’s Motion.

Respectfully submitted this _/.23 day of February. 2019.

Faudiart yO

Sandra K. Dressler, Plaintiff, In Pro Per

OPPOSITION TO MOTION TO DISMISS TAC-ECMC Page 17 of 17
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 18 of 19 PagelD 841

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CERTIFICATE OF
SANDRA K. DRESSLER, Plaintiff, SERVICE FOR

SERVICE BY MAIL
Vs. Case No. 2:18-cv-311-

FilM-99CM

U.S. DEPARTMENT OF
EDUCATION, et al.,

Defendant(s).

I hereby certify that on o* Af= 20/1, 3 (mm/dd/yyyy), I caused the following

documents:

PLAINTIFF’S OPPOSITION TO ECMC’s MOTION TO DISMISS THIRD
AMENDED COMPLAINT

[Check the box, below, that applies to how you served the above documents.]
[| to be filed electronically with the Clerk of Court through ECF and/or

Be that I caused a copy of the foregoing documents (and the notice of electronic
filing, if filed electronically) to be mailed by first class mail, postage paid, to the
following:

U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530

Betsy DeVos, Secretary of Education
U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530
Case 2:18-cv-00311-JES-UAM Document 104 Filed 02/14/19 Page 19 of 19 PageID 842

EDUCATION CREDIT MANAGEMENT CORPORATION
WINDERWEEDLE, HAINES, WARD & WOODMAN, P.A.
329 Park Ave. N., Second Floor

Winter Park, FL 32789

EQUIFAX, INC; EQUIFAX INFORMATION SERVICES, LLC
John Anthony Love

King & Spalding, LLP

1180 Peachtree St NE

Atlanta, GA 30309-3521

FLORIDA DEPARTMENT OF EDUCATION
Marie T. Rives, Assist. Attorney General
501 E. Kennedy Blvd, Suite 1100
Tampa, FL 33602

NAVIENT CORPORATION; NAVIENT SOLUTIONS, LLC.
HINSHAW & CULBERTSON, LLP

2525 Ponce de Leon Blvd, 4th Floor

Coral Gables, FL 33134

PIONEER CREDIT RECOVERY, INC
HINSHAW & CULBERTSON, LLP
2525 Ponce de Leon Blvd, 4th Floor
Coral Gables, FL 33134.

Date: 44-19 Y Spyclia KQuadbO

Signature of filing party

 

Sandra K. Dressler

Filer’s Typed Name
